          Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 1 of 11



 1   Brandt L. Wolkin, Esq. SBN 112220
     Catharine M. Tolson, Esq. SBN 271223
 2   WOLKIN · CURRAN, LLP
     111 Maiden Lane, Sixth Floor
 3   San Francisco, California 94108
     Telephone:    (415) 982-9390
 4   Facsimile:    (415) 982-4328
     bwolkin@wolkincurran.com
 5   ctolson@wolkincurran.com

 6   Attorneys for GEMINI INSURANCE COMPANY

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11

12   GEMINI INSURANCE COMPANY, a                       Case No.
     Delaware corporation,
13                                                     GEMINI INSURANCE COMPANY’S
                               Plaintiff,              COMPLAINT FOR EQUITABLE
14                                                     CONTRIBUTION AND
                  v.                                   DECLARATORY RELIEF
15
     ALLIED WORLD INSURANCE
16   COMPANY, an Iowa corporation, and DOES
     1-10,
17
                               Defendants.
18

19

20          COMES NOW, PLAINTIFF GEMINI INSURANCE COMPANY (“Gemini” and/or

21   “Plaintiff”), and alleges as follows:

22                                           INTRODUCTION

23          1.         Plaintiff Gemini is an insurance company that has been providing Webcor

24   Construction, LP dba Webcor Builders (“Webcor”), with a defense to the claims asserted

25   against it in an underlying personal injury action brought by Raul Carrasco styled Carrasco

26   v. Webcor Construction, LP, et al., pending in the Superior Court of California, County of

27   Alameda, Case No. RG18899264 (the “Underlying Action”). Mr. Carrasco alleges that

28   Webcor acted as the general contractor for a construction project known as the Moscone
                                                   1
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                        CASE NO.
     RELIEF
           Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 2 of 11



 1   Center Expansion, located at 747 Howard Street in San Francisco, California. Webcor
 2   subcontracted with Silverado Contractors, Inc. ("Silverado") to perform demolition and
 3   abatement services at the Project. Mr. Raul Carrasco was working at the Project when he
 4   was injured by a falling concrete slab.
 5          2.      Gemini has been providing a defense to Webcor in the Underlying Action
 6   under Gemini Commercial General Liability Policy No. VCWP001327, effective November
 7   17, 2014 through September 7, 2018 (the “Gemini Policy”).
 8          3.      Gemini is informed and believes, and thereon alleges, that ALLIED WORLD
 9   INSURANCE COMPANY (“Allied”) issued policies of insurance to its named insured,
10   Silverado, under which Webcor is an additional insured.
11          4.      Webcor tendered its defense to Allied on June 7, 2018. However, Allied has
12   failed and refused to respond to the tender or participate in the defense or indemnity of
13   Webcor. As a result, Gemini has borne a disproportionate share of costs and expenses
14   incurred in connection with the defense.
15                                 JURISDICTION AND VENUE
16          5.      This Court has jurisdiction over the subject matter of this action pursuant to
17   28 U.S.C. § 1332(a)(1), in that the matter in controversy is between citizens of different
18   states, the amount in controversy and the recovery sought by Gemini is in excess of the sum
19   of $75,000, exclusive of interest and costs.
20          6.      Pursuant to 28 U.S.C. § 1391, venue is appropriate in the Northern District of
21   California because jurisdiction is founded upon diversity of citizenship, the insurance
22   policies at issue were issued by companies doing business in the Northern District of
23   California and the Underlying Action giving rise to the dispute is pending in the Alameda
24   Superior Court, which is located in the Northern District of California.
25                               INTRADISTRICT ASSIGNMENT
26          7.      Pursuant to Local Rule 3-2, venue is appropriate in the San Francisco
27   Division because the events upon which the Underlying Action is based occurred in the City
28   ///
                                                    2
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                         CASE NO.
     RELIEF
          Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 3 of 11



 1   and County of San Francisco, and the claims asserted herein are related to the Underlying
 2   Action.
 3                                          THE PARTIES
 4             8.    At all times herein relevant, Plaintiff Gemini was and is an insurance
 5   company organized and existing under the laws of the State of Delaware, with its principal
 6   place of business in Arizona, and authorized to do business in the State of California as a
 7   surplus lines insurer. The policy of insurance issued by Gemini under which it herein seeks
 8   reimbursement was issued in the State of California.
 9             9.    At all times herein relevant, defendant Allied was and is a corporation
10   organized and existing under the laws of the State of Iowa, with its principal place of
11   business in Des Moines, Iowa, and authorized to do business in the State of California as an
12   insurance company. The policy of insurance issued by Allied under which Gemini seeks
13   reimbursement was issued in the State of California.
14             10.   There may be other persons or entities which could or should be defendants
15   in this action, and which may owe Gemini obligations, contribution or other relief in the
16   nature of that set forth in the below Prayer for Relief. The names and capacities, whether
17   individual, corporate or otherwise, of Defendants Does 1-10 are unknown to Gemini at this
18   time, and Gemini therefore sues the Doe Defendants, and each of them, by said fictitious
19   names, and will request leave of Court to amend this Complaint to include the names and
20   capacities of such defendants, as well as specific allegations regarding the obligations, acts
21   and/or omissions of such defendants, if and as such information becomes known to Gemini.
22             11.   Gemini is informed and believes and, based thereon, alleges that Defendants,
23   and each of them, are in some manner legally responsible to Gemini for the acts, omissions,
24   and damages set forth in this Complaint.
25                                   PREFATORY COMMENT:
26             12.   Gemini seeks: (1) a judicial finding and declaration from this Court that
27   Allied and Doe Defendants have a duty to defend and indemnify Webcor with respect to the
28   Underlying Action; and (2) an order requiring Allied and Doe Defendants to reimburse
                                                 3
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                          CASE NO.
     RELIEF
          Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 4 of 11



 1   Gemini for that portion of the sums paid by it in connection with such defense and
 2   indemnity that should have been borne by Defendants.
 3                         THE UNDERLYING CLAIM AND ALLEGATIONS
 4            13.    The Underlying Action is a personal injury action arising out of a major
 5   construction project known as the Moscone Center Expansion, located at 747 Howard Street
 6   in San Francisco, California (the “Project”) wherein Webcor was the general contractor.
 7            14.    Webcor subcontracted with Silverado to perform demolition and abatement
 8   work at the Project. The Subcontract entered into between Webcor and Silverado contained
 9   the following insurance requirements:
10            “16.1.2 General Liability Insurance. Subcontractor shall carry
              Comprehensive General Liability or Commercial General Liability insurance,
11            provided on the ISO CGL Form No. CG 00 01 1001 or equivalent, covering
              all operations by or on behalf of Subcontractor providing insurance for bodily
12            injury liability and property damage liability of the limits of liability
              indicated below and including coverage for:
13
                      (a)      premises and operations;
14
                     (b)     products and completed operations maintained for a period of
15                           ten (10) years following completion of construction or the
                             applicable statutory period for which Subcontractor is liable
16                           for its Work, whichever is greater;

17                   (c)     contractual liability insuring the obligations assumed by
                             Subcontractor in this Agreement; broad form property damage
18                           (including completed operations);

19                   (d)     explosion, collapse and underground hazards;

20                   (e)     personal injury liability (with deletion of the exclusion for
                             liability assumed under contract); and,
21
                     (f)     independent contractors…”
22

23            15.    Additionally, pursuant to section 16.1.2.4 of the subcontract, Webcor was
24   required to be named as an additional insured on Silverado’s CGL coverages as set forth
25   below:
26            “16.1.2.4 Additional Insured. With respect to whichever General Liability
              policy form is furnished as required above, Contractor, its officers, directors
27            and employees and the Owner shall be named as additional insureds. The
              policy shall be endorsed to stipulate that the insurance afforded the additional
28            insureds shall apply as primary insurance and that any other insurance
                                                     4
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                           CASE NO.
     RELIEF
          Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 5 of 11


            maintained by Contractor or Owner shall be excess only and shall not be
 1          called upon to contribute with this insurance.”
 2          16.    Gemini issued Commercial General Liability Policy No. VCWP001327,
 3   effective November 17, 2014 through September 7, 2018 (the “Gemini Wrap Policy”). The
 4   Gemini Wrap Policy is a Contractor Controlled Insurance Program (“CCIP”) with Webcor
 5   Construction, LP as the first named insured. Additional insureds on the Gemini Wrap
 6   Policy are:
 7          “Other Named Insured(s):
 8          The Project Owners, development manager, general contractor, prime contractors
 9          and subcontractors of every tier, for whom the First Named Insured has agreed by
10          contract to furnish the insurance coverage provided under this policy, per the
11          project.
12          The insurance carrier agrees not to refuse enrollment of a party who is not
13          otherwise excluded from coverage by the policy if that action places any named
14          insured in contractual default.
15          Excluded from this program are Architects, contract haulers or truckers (or those
16          merely making deliveries or pickups from the project site); Vendors, suppliers
17          (who do not perform or subcontract installation); material dealers; manufacturing
18          representatives, equipment rental companies who perform equipment maintenance
19          (does not apply to those who provide operators; Asbestos abatements, or other
20          hazardous materials remediation; Contractors whose sole scope of work includes
21          blasting.’’
22          17.    Silverado was excluded from enrollment in the Gemini Wrap Policy by
23   Webcor as Silverado’s scope of work included demolition.
24          18.    Gemini is informed and believes and based thereon alleges that Allied
25   provided Commercial General Liability coverage to Silverado as a named insured under
26   Policy No. 0309-8820, effective November 15, 2015 through November 15, 2016.
27          19.    The Underlying Action was filed on April 2, 2018 by Plaintiff Carrasco
28   against Webcor. Mr. Carrasco claims that on April 5, 2016, while he was performing work
                                                5
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                     CASE NO.
     RELIEF
          Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 6 of 11



 1   at the Project as an employee of Silverado, a concrete slab fell on him, causing him great
 2   injury. Mr. Carrasco alleges that Webcor is responsible for the conditions that lead to his
 3   injuries, specifically by negligently inspecting, maintaining, installing, modifying,
 4   constructing, planning, controlling and supervising work at the worksite in such a way that
 5   made it unsafe for its intended use. Plaintiff Carrasco claims damages including personal
 6   injury, permanent disability, special and general damages, loss of earnings, loss of future
 7   earning capacity, loss of household services. Webcor filed a Cross-Complaint against
 8   Silverado in the Underlying Action.
 9          20.     Webcor tendered its defense in the Underlying Action to Gemini under the
10   Gemini Wrap Policy. Gemini accepted Webcor’s defense and appointed defense counsel.
11          21.     On June 7, 2018, Webcor tendered its defense as an additional insured under
12   Commercial General Liability policy number 0309-8820, effective November 15, 2015
13   through November 15, 2016, issued by Allied to its named insured, Silverado (the “Allied
14   Policy”). The Allied Policy has a blanket additional insured endorsement on Form CG 20
15   10 07 04, providing that:
16                 “ADDITIONAL INSURED – OWNERS, LESSEES OR
               CONTRACTORS – SCHEDULED PERSON OR ORGANIZATION
17
              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ
18                             IT CAREFULLY.
19          This endorsement modifies insurance provided under the following:
20          COMMERCIAL GENERAL LIABILITY COVERAGE PART
21                                           SCHEDULE
22            Name Of Additional Insured               Location(s) Of Covered Operations
              Person(s) Or Organization(s):
23
              Where Required by written
24            contract.
25

26

27            Information required to complete this Schedule, if not shown above, will be shown
              in the Declarations.
28
                                                   6
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                          CASE NO.
     RELIEF
          Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 7 of 11



 1            A. Section II – Who Is An Insured        B. With respect to the insurance afforded
                 is amended to include as an              to these additional insureds, the
 2               additional insured the person(s) or      following additional exclusions apply:
                 organization(s) shown in the
 3               Schedule, but only with respect to      This insurance does not apply to
                 liability for "bodily injury",          "bodily injury" or "property damage"
 4               "property damage" or "personal          occurring after:
                 and advertising injury" caused, in
 5               whole or in part, by:                     1. All work, including materials, parts
                                                           or equipment furnished in connection
 6                 1. Your acts or omissions; or           with such work, on the project (other
                   2. The acts or omissions of those       than service, maintenance or repairs)
 7                 acting on your behalf; in the           to be performed by or on behalf of the
                   performance of your ongoing             additional insured(s) at the location of
 8                 operations for the additional           the covered operations has been
                   insured(s) at the location(s)           completed; or
 9                 designated above.                       2. That portion of "your work" out of
                                                           which the injury or damage arises has
10                                                         been put to its intended use by any
                                                           person or organization other than
11                                                         another contractor or subcontractor
                                                           engaged in performing operations for
12                                                         a principal as a part of the same
                                                           project.”
13

14          22.     The Allied Policy also contains endorsement GL 00030 00 (10/09),
15   providing:
16           “THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ
                               IT CAREFULLY.
17
                    ADDITIONAL INSURED – WHERE REQUIRED UNDER
18                           CONTRACT OR AGREEMENT
19                (PRIMARY AND NON-CONTRIBUTORY WHERE REQUIRED
                                 UNDER CONTRACT)
20
         This endorsement modifies insurance provided under the following:
21
                    COMMERCIAL GENERAL LIABILITY COVERAGE PART
22
            Section II – Who Is An Insured is amended to include any person or
23          organization to whom you become obligated to include as an additional
            insured under this policy, as a result of any contract or agreement you enter
24          into which requires you to furnish insurance to that person or organization of
            the type provided by this policy. However, the insurance provided will not
25          exceed the lesser of:
26                  a.     The coverage and/or limits of this policy; or
27                  b.     The coverage and/or limits required by said contract or
                           agreement.
28
                                                  7
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                        CASE NO.
     RELIEF
          Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 8 of 11


            Coverage afforded to these additional insured parties will be primary to, and
 1          non-contributory with, any other insurance available to that person or
            organization where required of you by written contract or agreement.”
 2

 3          23.     Allied has failed and refused to issue a formal coverage position in response
 4   to Webcor’s tender for defense and indemnity. However, Gemini is informed and believes
 5   and based thereon alleges that Allied has informally taken the position that there is no duty
 6   to defend or indemnify Webcor in the Underlying Action due to the Allied Policy’s
 7   Exclusion – Designated Ongoing Operations for work performed under a wrap-up program
 8   (the “Wrap Exclusion”). The Wrap Exclusion upon which Allied relies states the following:
 9                 “EXCLUSION – DESIGNATED ONGOING OPERATIONS
10          This endorsement modifies insurance provided under the following:
11                COMMERCIAL GENERAL LIABILITY COVERAGE PART
12                                           SCHEDULE
13          Description of Designated Ongoing Operation(s):
14          Any work performed by or on behalf of you under any owner controlled
            insurance program (OCIP) or contractor controlled insurance program
15          (CCIP), otherwise referred to as a wrap-up program that you may enter
            into. (Emphasis in original)
16
            Specified Location (If Applicable):
17
            (If no entry appears above, information required to complete this
18          endorsement will be shown in the Declarations as applicable to this
            endorsement.)
19
            The following exclusion is added to paragraph 2., Exclusions of
20          COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
            LIABILITY (Section I – Cover-ages):
21
            This insurance does not apply to "bodily injury" or "property damage" arising
22          out of the ongoing operations described in the Schedule of this endorsement,
            regardless of whether such operations are conducted by you or on your behalf
23          or whether the operations are conducted for yourself or for others.
24          Unless a "location" is specified in the Schedule, this exclusion applies
            regardless of where such operations are conducted by you or on your behalf.
25          If a specific "location" is designated in the Schedule of this endorsement, this
            exclusion applies only to the described ongoing operations conducted at that
26          "location".
27          For the purpose of this endorsement, "location" means premises involving the
            same or connecting lots, or premises whose connection is interrupted only by
28          a street, roadway, waterway or right-of-way of a railroad.”
                                                  8
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                         CASE NO.
     RELIEF
           Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 9 of 11



 1          24.     The Allied Policy’s Wrap Exclusion requires that Silverado enroll and enter
 2   into the Gemini Wrap Policy “program” for the exclusion to apply. As Silverado was not
 3   enrolled, Allied’s denial of Webcor’s tender was wrongful.
 4          25.     As a result of Allied’s wrongful refusal to defend or indemnify Webcor,
 5   Gemini has borne a disproportionate share of costs and expenses incurred in connection with
 6   Webcor’s defense in the Underlying Action.
 7                                 FIRST CLAIM FOR RELIEF
 8                     (Declaratory Relief – Against Allied and Does 1-100)

 9          26.      Gemini refers to the foregoing paragraphs 1 through 25, inclusive, and

10   incorporates the same herein by this reference.

11          27.     An actual and justiciable controversy exists between Gemini and Defendants

12   in that Gemini contends, and Defendants deny, that a potential for coverage exists under

13   Defendants’ insurance policies for the claims asserted against Webcor in the Underlying

14   Action, that Defendants had and have an obligation to participate in the defense and

15   indemnification of the claims asserted against Webcor in the Underlying Action, that

16   Defendants are obligated to reimburse Gemini for Defendants’ equitable share of defense

17   costs incurred by Gemini in connection with the defense and indemnification of Webcor in

18   the Underlying Action, and that Defendants are obligated to participate with Gemini on an

19   equitable basis in the ongoing and future defense and indemnification of Webcor in the

20   Underlying Action.

21          28.     Gemini seeks, and is entitled to obtain, a judicial determination that a

22   potential for coverage exists under the policies of insurance issued by Defendants for the

23   claims asserted against Webcor in the Underlying Action, that Defendants had and have an

24   obligation to participate in the defense and indemnification of the claims asserted against

25   Webcor in the Underlying Action, that Defendants are obligated to reimburse Gemini for

26   Defendants’ equitable share of defense and/or indemnify costs incurred by Gemini in

27   connection with the defense or settlement of Webcor in the Underlying Action, and that

28   ///
                                                   9
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                         CASE NO.
     RELIEF
           Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 10 of 11



 1   Defendants are obligated to participate with Gemini on an equitable basis in the ongoing and
 2   future defense and indemnification of Webcor in the Underlying Action.
 3                                  SECOND CLAIM FOR RELIEF
 4                     (Equitable Contribution – Against Allied and Does 1-100)

 5           27.      Gemini refers to the foregoing paragraphs 1 through 26, inclusive, and

 6   incorporates the same herein by this reference.

 7           28.      Gemini has incurred, and is continuing to incur, expenses in connection with

 8   providing Webcor a defense to the claims asserted against it in Underlying Action.

 9           29.      Defendants have an obligation under their policies to participate in the

10   defense an indemnification of Webcor in the Underlying Action; however, they have failed

11   and refused to participate in the defense, resulting in Gemini bearing a disproportionate

12   share of the costs incurred in connection with such defense.

13           30.      Based on the foregoing, Gemini seeks contribution from Defendants for its

14   equitable share of the fees and costs Gemini has incurred, or will incur, toward the defense

15   of Webcor, including interest upon all such amounts, as well as contribution toward any

16   amounts incurred toward settlement of the Underlying Action, including interest on all such

17   amounts.

18                                       PRAYER FOR RELIEF

19           WHEREFORE, Gemini prays for judgment as follows:

20           1. For a judicial determination that a potential for coverage exists under Defendants’

21                 policies of insurance for the claims asserted against Webcor in the Underlying

22                 Action;

23           2. For a judicial determination that Defendants had and have an obligation to

24                 participate in the defense and indemnification of the claims asserted against

25                 Webcor in the Underlying Action;

26   ///

27   ///

28   ///
                                                    10
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                           CASE NO.
     RELIEF
         Case 3:20-cv-03234-JCS Document 1 Filed 05/12/20 Page 11 of 11



 1         3. For a judicial determination that Defendants are obligated to reimburse Gemini
 2            for Defendants’ equitable share of defense costs and/or indemnity amounts
 3            incurred by Plaintiff in connection with the defense or settlement of Webcor in
 4            the Underlying Action;
 5         4. For a judicial determination that Defendants are obligated to participate with
 6            Gemini on an equitable basis in the ongoing and future defense and indemnity of
 7            Webcor in the Underlying Action;
 8         5. For contribution according to proof of amounts owed by Defendants for its
 9            equitable share of the costs incurred by Gemini in the defense or indemnification
10            of Webcor in the Underlying Action;
11         6. For interest at the maximum rate allowed by law on all sums which Defendants
12            were obligated to pay, but refused to pay, as their equitable share of the costs
13            incurred by Gemini in the defense or indemnification of Webcor in the
14            Underlying Action; and
15         7. For such other and further relief as this Court deems just and proper.
16   Dated: 12 May 2020                                  WOLKIN CURRAN, LLP
17

18                                                          /s/ Brandt L. Wolkin

19                                             By:
                                                            Brandt L. Wolkin, Esq.
20                                                         Catharine M. Tolson, Esq.
21                                                         Counsel for plaintiff
                                                      GEMINI INSURANCE COMPANY
22

23

24

25

26

27

28
                                                11
     COMPLAINT FOR EQUITABLE CONTRIBUTION & DECLARATORY                       CASE NO.
     RELIEF
